Exhibit 10.A(iii)C

 

Issuing and Paying Agency Agreement

 

Ecolab Finance Pty Limited

ACN 082 979 655

 

and

 

Perpetual Trustee Company Limited

ACN 000 001 007

 

 

F R E E H I L L

H O L L I N G D A L E

& P A G E

 

 

MLC Centre Martin Place Sydney New South Wales 2000 Australia

Telephone (02) 9225 5000 Int + (61 2) 9225 5000 Facsimile (02) 9322 4000 DX 361
Sydney

Reference: SMcG:36E

 

SYDNEY  MELBOURNE  PERTH  CANBERRA  BRISBANE  SINGAPORE  HANOI  HO CHI MINH CITY

CORRESPONDENT OFFICE IN JAKARTA

 

Liability is limited by the Solicitors Scheme under the Professional Standards
Act 1994 (NSW)

 

--------------------------------------------------------------------------------


 

Issuing and Paying Agency Agreement

 

Table of contents

 

Clause

 

1 Interpretation

 

2 Appointment of Agent

 

3 Delivery of Blank Notes

 

4 Issue of Notes

 

5 Form of Notes

 

6 Information

 

7 Payment of Matured Notes

 

8 Warranties

 

9 Relationship

 

10 Responsibility

 

11 Liabilities and Indemnities

 

12 Fees

 

13 Notices

 

14 Assignment

 

15 Miscellaneous

 

16 Governing Law, Jurisdiction and Service of Process

 

17 Counterparts

 

Schedule 1 - Form of Note

 

Schedule 2 - Offices of Issuing and Paying Agent

 

1

--------------------------------------------------------------------------------


 

This Agreement

 

is made on 10 July 1998 between the following parties:

 

1.             Ecolab Finance Pty Limited

ACN 082 979 655

of Level 26, 50 Bridge Street, Sydney, New South Wales

(Issuer)

 

2.             Perpetual Trustee Company Limited

ACN 000 001 007

of Level 7, 39 Hunter Street, Sydney, New South Wales

(Agent)

 

Recitals

 

A.                                   The Issuer proposes to issue from time to
time promissory notes (Notes) in accordance with the terms of the Dealer
Agreement and this agreement.

 

B.                                     The Agent has agreed to act as the
issuing and paying agent of the Issuer in respect of the Notes upon the terms
and conditions set out in this agreement.

 

The parties agree

 

in consideration of, among other things, the mutual promises contained in this
agreement:

 

1              Interpretation

 

1.1                                 The following words have these meanings in
this agreement if they commence with a capital letter in the text.

 

Dealer Agreement means the agreement dated on or about the date of this
agreement between the Issuer, Citisecurities Limited (as Arranger) and the
Dealers named therein;

 

Officer means:

 

(a)                                  in relation to the Agent, a director,
secretary or an officer whose title contains the word “manager” or “director” or
a person performing the functions of any of them; and

 

(b)                                 in relation to the Issuer, a director or a
secretary, or a person notified to be an authorised officer, of the Issuer.

 

1.2                                 Unless the context otherwise clearly
requires, terms defined in the Dealer Agreement will have the same meaning when
used in this agreement.

 

1.3                                 In this agreement unless the contrary
intention appears:

 

(a)                                  a reference to this agreement or another
instrument includes any variation to or replacement of them;

 

(b)                                 a reference to a statute, ordinance, code or
other law includes regulations and other instruments under them and
consolidations, amendments, re-writes, re-enactments or replacements of any of
them;

 

1

--------------------------------------------------------------------------------


 

(c)                                  the singular includes the plural and vice
versa;

 

(d)                                 the word “person” includes a firm, body
corporate, an unincorporated association or an authority;

 

(e)                                  a reference to a person includes a
reference to the person’s executors, administrators, successors, substitutes
(including, without limitation, persons taking by novation) and assigns:

 

(f)                                    a reference to an accounting term is to
be interpreted in accordance with approved accounting standards under the
Corporations Law, schedule 5 to the Corporations Regulations and, where not
inconsistent with those accounting standards and that schedule, generally
accepted principles and practices in Australia consistently applied by a body
corporate or as between bodies corporate and over time;

 

(g)                                 a reference to any thing (including, without
limitation, any amount) is a reference to the whole or any part of it and a
reference to a group of persons is a reference to any one or more of them;

 

(h)                                 a reference to a clause, part or schedule
is, unless otherwise specified, a reference to a clause, part or schedule in
this agreement;

 

(i)                                     a capitalised term has the meaning given
to it in the Dealer Agreement unless otherwise specified;

 

(j)                                     no act or omission of the Agent will be
regarded as being “wilful” if that act or omission:

 

(1)                                  is in accordance with the directions of a
court;

 

(2)                                  is otherwise sanctioned by law;

 

(3)                                  is in accordance with a direction given by
the Issuer; or

 

(4)                                  is solely attributable to a breach by a
person, other than the Agent, of a Transaction Document; and

 

(k)                                  subject to clause 13.1(c), the Agent will
only be considered to have knowledge, awareness or notice of a thing, or grounds
to believe any thing, by virtue of the officers of the Agent having actual
knowledge, actual awareness or actual notice of that thing (and similar
references will be interpreted in this way).

 

1.4                                 Headings are inserted for convenience and do
not affect the interpretation of this agreement.

 

2                                         Appointment of Agent

 

2.1                                 The Issuer:

 

(a)                                  appoints the Agent acting through its
offices specified in schedule 2 as its issuing and paying agent in connection
with the Notes; and

 

(b)                                 authorises the Agent to take action on its
behalf and to exercise the rights, powers and remedies and perform those
obligations which are specifically

 

2

--------------------------------------------------------------------------------


 

delegated to the Agent by this agreement and such further rights and powers
which:

 

(1)                                  are reasonably incidental to such delegated
rights and powers; and

 

(2)                                  the Issuer and the Agent agree from time to
time in writing.

 

2.2                                 The Agent accepts its appointment under
clause 2.1.  The Agent may exercise the rights, remedies, powers and discretions
and must perform the obligations (including, if applicable, the exercise of its
rights, remedies, powers and discretions) which are specifically delegated to it
by this agreement.

 

2.3                                 The Agent acknowledges receipt of executed
copies of the Dealer Agreement.

 

2.4                                 The Issuer agrees to do all such things
necessary to enable the Agent to lodge and deal with the Notes on behalf of the
Issuer in the Austraclear System.

 

3                                         Delivery of Blank Notes

 

3.1                                 To enable the Agent to perform its
obligations under this agreement, the Issuer must ensure that, at all times, the
Agent is supplied with sufficient blank Notes signed by an Officer of the Issuer
(or which may be signed by an Officer of the Agent in accordance with the
provisions of clause 4.3(b) and clause 5.2), to the office of the Agent agreed
from time to time to perform its obligations under this agreement.

 

3.2                                 The Agent shall hold for the Issuer and
maintain in safe custody all blank Notes in its possession under this agreement
and must ensure that those Notes are only completed, signed (if required) and
delivered in accordance with this agreement.

 

3.3                                 The Agent will notify the Issuer promptly
when it considers further quantities of Notes are required.

 

3.4                                 If requested in writing by the Issuer, the
Agent must return to the Issuer or cancel and destroy any or all blank Notes
held by it.

 

4                                         Issue of Notes

 

4.1                                 The Issuer must by 10.30 am (Sydney time) on
an Issue Date give notice to the Agent by telephone, (to be promptly confirmed
by facsimile), of the aggregate face value of Notes to be issued on that Issue
Date, specifying in relation to those Notes:

 

(a)                                  the Issue Date;

 

(b)                                 the Maturity Date(s);

 

(c)                                  the denomination(s);

 

(d)                                 the identify of the persons purchasing each
Note and the delivery instructions relating to each Note;

 

(e)                                  the aggregate Purchase Price payable by
each purchaser; and

 

(f)                                    the details of the bank account or
Austraclear System account to which the aggregate Purchase Price is to be
credited in accordance with clause 4.5.

 

3

--------------------------------------------------------------------------------


 

4.2                                 The Issuer must ensure that the aggregate
face amounts of Outstanding Notes at any one time must not exceed the Facility
Limit (or such other amount agreed pursuant to the Dealer Agreement).

 

4.3                                 Each notice pursuant to clause 4.1
constitutes an instruction by the Issuer to the Agent to:

 

(a)                                  complete each Note in accordance with the
details specified in the notice by the insertion in the appropriate places on
the face of the Note:

 

(1)                                  the relevant Issue Date;

 

(2)                                  the Maturity Date of the Note;

 

(3)                                  the face amount of the Note and the detail
set out in such Note;

 

(4)                                  the serial number; and

 

(b)                                 if the Notes have not been signed for the
Issuer by one of its Officers, cause each such Note to be signed by a duly
authorised signatory in accordance with clause 5.2; and

 

(c)                                  deliver each Note on its Issue Date to the
person entitled to the Note in accordance with clause 4.4 or, if applicable,
into the Austraclear System for crediting to the account of the person entitled
to the Note.

 

4.4                                 Each Note shall be delivered by the Agent in
accordance with the delivery instructions given in relation to that Note
pursuant to clause 4.1(d) against payment of the relevant purchase price, unless
the Agent has received prior written notice from the Issuer that the issue of
that Note has been cancelled in accordance with the terms of the Dealer
Agreement (whether due to the failure of a condition precedent or otherwise) in
which case the Agent shall not issue that Note and, ‘if the Note has been
completed pursuant to clause 4.3(a) prior to the receipt of that notice, the
Agent shall cancel and destroy that Note.

 

4.5                                 (a)                                  Subject
to clause 7.3, the Agent shall transfer (to the account nominated by the Issuer
pursuant to clause 4.1(f)) for value on each Issue Date an amount in immediately
available funds equal to the aggregate Purchase Price for the Notes issued on
that Issue Date.

 

(b)                                 If for any reason whatsoever (other than the
fraud, wilful misconduct or gross negligence of the Agent or its officers,
agents or employees) there is a shortfall in the amount which should have been
paid to the Agent by or on behalf of any Dealer or any other person on any Issue
Date, and the Agent has already paid that amount to the Issuer pursuant to
clause 4.5(a) in the belief that it has received or would receive the full
amount (and for the avoidance of any doubt the Agent shall have no obligation to
make such payment to the extent that it has not received sufficient cleared
funds in order to do so), then the Issuer shall be obliged to reimburse the
Agent for such shortfall as soon as is practicable after notification to the
Issuer of that fact and until reimbursement, the Agent shall hold the Notes
corresponding to such shortfall for its own account.  The Issuer shall pay the
Agent interest for the period from and including that Issue Date up to but
excluding the Business Day upon which the Agent receives such reimbursement on
an amount equal to the shortfall calculated on a 365 day year basis and
compounded daily at a variable interest rate equal to the average 90 day

 

4

--------------------------------------------------------------------------------


 

Bank Bill Swap Reference Rate as published in the financial press from time to
time (or the rate which replaces it) plus a margin of 1.00% per annum.  Upon
such reimbursement the Agent shall procure the cancellation of the relevant
Note.

 

4.6                                 If the Agent receives an application from
any person for the issue of a replacement Note to replace a Note which that
person certifies has been lost, stolen, mutilated, defaced or destroyed and that
person has:

 

(a)                                  paid any costs incurred in connection with
the issue of that replacement Note;

 

(b)                                 specified:

 

(1)                                  that the replacement Note should be
delivered, at the risk of that person, by mailing it (first call uninsured
postage prepaid) to a nominated addressee and address; or

 

(2)                                  that the replacement Note will be collected
by or on behalf of the person; and

 

(c)                                  either surrendered the Note to be replaced
or, where such person specifies that such Note has been lost, stolen or
destroyed, provided evidence and an indemnity satisfactory to the Issuer and the
Agent in their absolute discretion;

 

then the Agent shall:

 

(d)                                 complete a replacement Note with a new
serial number but otherwise as an exact replacement for the Note to be replaced;
and

 

(e)                                  if the Notes have not been signed for the
Issuer by one of its Officers, cause that replacement Note to be signed by a
duly authorised signatory in accordance with clause 5.2;

 

(f)                                    deliver that replacement Note in the
manner specified pursuant to clause 4.6(b); and

 

(g)                                 cancel and destroy any Note surrendered to
it pursuant to clause 4.6(c).

 

4.7                                 The Agent must keep a full and complete
record of all Notes and of their redemption, payment cancellation and
destruction (as the case may be) and make such records available at reasonable
times to the Issuer.

 

5                                         Form of Notes

 

5.1           Each Note shall:

 

(a)                                  unless otherwise provided in the Dealer
Agreement, be substantially in the form set out in schedule 1; and

 

(b)                                 comply with the provisions of the Dealer
Agreement: and

 

(c)                                  be completed, signed and delivered as
provided in clause 4.3.

 

5.2                                 Each Note to be issued by the Issuer shall
(unless the Issuer has elected by prior written notice to the Agent) be signed
for and on behalf of the Issuer by an Officer of the Agent in accordance with
the Agent’s normal procedures as advised by the

 

5

--------------------------------------------------------------------------------


 

Agent to the Issuer at the Issuer’s request from time to time.  The Issuer may,
by notice in writing to the Agent at any time, elect to execute the Notes by one
of its Officers.  The Issuer appoints the Agent and every Officer of the Agent
who is appointed and empowered by the Agent for the purposes of this clause 5.2
severally as its true and lawful attorneys to sign Notes on its behalf in
accordance with this clause 5.2.  Any such signature may be written, or by a
facsimile or stamp of the signature.  No Note shall be signed except as
contemplated under this clause 5.2.  The Issuer agrees to ratify and confirm
anything done by any such attorneys pursuant to exercise of their power to sign
as attorneys of the Issuer.

 

6                                         Information

 

6.1                                 Within 3 Business Days after an Issue Date
the Agent shall notify the Issuer of the serial numbers of the Notes completed,
signed and delivered by the Agent on the Issue Date, the aggregate face amount
of such Notes and the Maturity Date of each of those Notes.

 

6.2                                 Within 3 Business Days after the issue of a
replacement Note pursuant to clause 4.6 the Agent shall notify the Issuer of the
issue of that replacement Note, its serial number, the serial number (if known)
of the Note which it replaces and, if applicable, the destruction of the Note
being replaced.

 

7                                         Payment of Matured Notes

 

7.1                                 Subject to clause 7.3, the Issuer shall, not
later than 1.00 pm (Sydney time) on every Maturity Date, transfer, or procure
the transfer of, the total amount required in immediately available funds for
the payment in full of all Notes becoming due on the Maturity Date to the
account of the Agent which the Agent designates by notice to the Issuer.

 

7.2                                 Subject to clause 7.3, if requested by the
Agent the Issuer shall:

 

(a)                                  on or before the Business Day immediately
prior to each Maturity Date advise the Agent (by sending to the Agent a
confirmation of its payment instructions) of the bank through which the transfer
of the total amount required for the payment in full of all Notes becoming due
on the Maturity Date is to be made; and

 

(b)                                 procure its nominated bank to send to the
Agent a facsimile, not later than 1.00 pm (Sydney time) on each Maturity Date.
irrevocably confirming that it has made that payment.

 

7.3                                 Where Notes (“new Notes”) are to be issued
on the Maturity Date of any Outstanding Notes (“old Notes”), the Agent must
apply the aggregate Purchase Price of the new Notes in or towards payment of the
old Notes in accordance with clause 7.4.  If the aggregate Purchase Price for
the new Notes will be insufficient for payment in full of all old Notes becoming
due on that Maturity Date, the Issuer shall pay the shortfall to the Agent as
specified in clauses 7.1 and 7.2.  Nothing in this clause 7.3 shall affect the
obligations of the Issuer to ensure that the Agent receives or holds sufficient
funds to pay each Note on its Maturity Date and if for any reason the provisions
of this clause 7.3 cannot be given effect to in whole or in

 

6

--------------------------------------------------------------------------------


 

part, the Agent shall notify the Issuer as soon as practicable and the Issuer
shall immediately pay to the Agent the amount required for payment in full of
all old Notes becoming due on that Maturity Date.

 

7.4                                 Subject to the following provisions of this
part 7, the Agent will pay the face amount of each Note which is presented to it
as paying agent on or after the Note’s Maturity Date.  Unless the full amount
required for such payment has been received by the Agent from the Issuer, the
Agent shall not be bound to make that payment.

 

7.5                                 If the Agent has not received the total
amount required for the payment in full of all Notes becoming due on a Maturity
Date it shall promptly notify the Issuer and the Dealers on that Maturity Date. 
If the Agent subsequently receives that amount, but without in any way limiting
the obligations of the Issuer under clauses 7.1 to 7.4, the Agent will make
payment of the amount received as specified in clause 7.4.

 

7.6                                 Unless otherwise notified by the Issuer, the
Agent may assume that it has received the total amount required for the payment
in full of all Notes becoming due on a particular Maturity Date and in reliance
upon such assumption may (but is not obliged to) proceed to make payment as
provided in clause 7.4.  If the Agent has not received the full amount by close
of business on the Maturity Date (taking account of any subsequent reversal of
credit entries with back-valued effect), the Issuer must pay to the Agent
interest, for the period from and including that Maturity Date up to but
excluding the Business Day on which the Agent receives that amount, on the
shortfall paid by the Agent pursuant to clause 7.4 calculated daily on a 365 day
year basis and compounded daily at the average 90 day Bank Bill Swap Reference
Rate as published in the financial press from time to time (or the rate which
replaces it) plus a margin of 1.00% per annum. Such interest shall be compounded
daily.

 

7.7                                 The Agent shall be entitled to deduct from
all payments to holders of Notes any amounts which it is required to deduct by
any applicable law but shall otherwise make all payments to holders of Notes
without any set-off or deduction.

 

7.8                                 Moneys paid to the Agent by the Issuer
pursuant to clause 7.1 and not paid against presentation of the relevant Notes
within 3 Business Days after the Maturity Date of those Notes shall be placed at
call on interest bearing deposit by the Agent with a financial institution
approved by the Issuer at an interest rate and on conditions usual for deposits
of that size and term. The Issuer is entitled to all interest on the unclaimed
moneys and the Agent must pay such interest to the Issuer upon receipt by the
Agent. Moneys not paid against presentation of the relevant Notes after the
sixth anniversary of their Maturity Date shall be repaid with any accrued but
unpaid interest to the Issuer.

 

7.9                                 The Agent must cancel and destroy each Note
presented for payment and paid in full.

 

8                                         Warranties

 

8.1           Each party represents and warrants that:

 

(a)                                  incorporation: it is a corporation duly
incorporated and validly existing under the laws of its jurisdiction of
incorporation;

 

7

--------------------------------------------------------------------------------


 

(b)                                 corporate power: it has the corporate power
to own its assets and to carry on its business as it is now being conducted;

 

(c)                                  authority:  it has full power and authority
to enter into and perform its obligations under the Transaction Documents to
which it is expressed to be a party or is stated to have an obligation with
respect thereto;

 

(d)                                 authorisations:  it has taken all necessary
action to authorise the execution, delivery and performance of the Transaction
Documents to which it is expressed to be a party or is stated to have an
obligation with respect thereto in accordance with their terms;

 

(e)                                  binding obligations: the Transaction
Documents to which it is expressed to be a party or is stated to have an
obligation with respect thereto constitute its legal, valid and binding
obligations and, subject to any necessary stamping and registration, are
enforceable in accordance with their terms subject to laws generally affecting
creditors’ rights and to principles of equity;

 

(f)                                    nature of obligations:  its payment
obligations under the Transaction Documents to which it is expressed to be a
party or is stated to have payment obligations with respect thereto constitute
direct, unconditional and unsecured obligations ranking pari passu with all of
its other unsecured and unsubordinated payment obligations except payment
obligations preferred by mandatory operation of law;

 

(g)                                 transaction permitted: the execution,
delivery and performance by it of the Transaction Documents to which it is
expressed to be a party or is stated to have an obligation with respect thereto
do not and will not violate:

 

(1)                                  any law, regulation, authorisation, ruling,
consent, judgment, order or decree of any Governmental Agency;

 

(2)                                  its memorandum and articles of association
or other constituent documents.

 

8.2                                 These warranties are taken to be also made
on each Issue Date and Maturity Date.

 

9                                         Relationship

 

9.1                                 The Agent must do all things required of the
Agent in the Transaction Documents, but otherwise has no obligations except
those expressly set out or referred to in this agreement.

 

9.2                                 Subject to the other terms of this
agreement, the Agent must act in accordance with any procedures agreed between
the Agent and the Issuer in exercising its rights, powers and discretions under
this agreement.

 

9.3                                 In the absence of instructions from the
Issuer, the Agent may exercise its rights, powers and discretions as it sees fit
provided it does so in good faith. Except where this agreement otherwise
expressly specifies the Agent need not consult with the Issuer before exercising
a right, power or discretion under this agreement.

 

9.4                                 Save as expressly provided for in this
agreement, the Agent is not a trustee for the benefit of the Issuer, a bearer of
a Note or any other person.

 

8

--------------------------------------------------------------------------------


 

9.5                                 The Agent may rely on any communication or
instrument reasonably believed by it to be genuine and correct and to have been
signed or sent by the proper person, and may rely as to legal or other
professional matters on opinions and statement of any legal or professional
advisers selected or approved by it.

 

9.6                                 The Agent may employ agents and attorneys.

 

9.7                                 The Issuer must ensure, and the Agent,
except in matters purely within its own knowledge has no responsibility for
ensuring, that the issue of, and observance of obligations under, a  Note
complies with all applicable laws and regulations and that all authorisations
necessary for the issue of, and observance of obligations under, a Note are
obtained and maintained in full force.

 

9.8                                 The Agent shall (except as ordered by a
court of competent jurisdiction or as required by law and notwithstanding any
notice to the contrary) be entitled to treat the bearer of a Note as the
absolute owner of that Note and shall not be liable for doing so except to the
extent that the Agent, its officers, employees or agents are guilty of gross
negligence, wilful misconduct, fraud or breach of contract.

 

9.9                                 Notwithstanding any other provision of this
agreement the Agent shall be entitled not to act upon any instructions from the
Issuer if and for so long as it is impossible for the Agent to act upon those
instructions due to causes beyond its control (but not occasioned by the gross
negligence, wilful misconduct, fraud or breach of contract of the Agent )
including, but not limited to, civil war, insurrections, riots, fires, floods,
explosions, earthquakes, acts of God or the public enemy, labour disputes and
any statute, order, regulation, proclamation, ordinance, demand or requirement
of any governmental agency imposed after the date of this agreement. The Agent
shall notify the Issuer as soon as possible after it has in its sole and
absolute discretion determined that it is unable to act on any instructions as a
result of any such impossibility and the Issuer may at any time after receipt of
such a notice from the Agent and for so long as that impossibility continues, by
notice to the Agent terminate this agreement with immediate effect. The Agent
will have no responsibility or liability whatsoever for any loss or expense
suffered by the Issuer as a result of the Agent not so acting for the period
during which that impossibility continues. Unless this agreement has been
terminated, the Agent shall take all reasonable steps to avoid or remove the
causes of non-performance and promptly resume performance under this agreement
when the causes are removed.

 

9.10                           The Agent may resign its appointment under this
agreement and the Issuer may terminate the appointment of the Agent under this
agreement at any time by giving not less than 30 days’ written notice to that
effect to the Issuer or the Agent respectively. The resignation or termination
shall not be effective:

 

(a)                                  until a successor is appointed in
accordance with this part 9; or

 

(b)                                 in respect of any Note issued on or before
the date upon which such resignation otherwise becomes effective nor shall the
resignation be effective in respect of any replacement Note issued in
replacement for any such Note.

 

The Issuer shall ensure that there is at all times an issuing and paying agent
in respect of the Notes.

 

9.11                           If the Agent resigns or is removed, the Issuer
shall, before the fifth Business Day prior to the expiry of the Agent’s notice
of resignation, appoint a successor to the

 

9

--------------------------------------------------------------------------------


 

Agent, such appointment to take effect upon expiry of the retiring Agent’s
notice period.

 

9.12                           If a successor to the Agent is appointed under
this agreement, then the retiring Agent shall:

 

(a)                                  except to the extent required by it in
connection with any Notes in respect of which its resignation is not effective
or, in the case of money which it is entitled to retain for its own account,
deliver to the new Agent all blank Notes, records and money held by it in its
capacity as the Agent under this agreement; and

 

(b)                                 except to the extent otherwise expressly
specified in this agreement, be released from its obligations under this
agreement but shall remain entitled to the benefit of the provisions of this
part 9,

 

and its successor and the Issuer shall have the same rights and obligations
between themselves as they would have had if the successor had been a party to
this agreement.

 

10                                  Responsibility

 

10.1                           Dealings by the Agent

 

The Agent and any related body corporate of the Agent may:

 

(a)                                  subscribe for Notes or purchase, hold, deal
in or dispose with Notes;

 

(b)                                 at any time:

 

(1)                                  contract with;

 

(2)                                  act in any capacity as a representative or
agent for;

 

(3)                                  enter into any financial, banking, agency
or other transaction with,

any Holder, the Issuer, any Dealer, the Guarantor or the Arranger, or

 

(c)                                  be interested in any contract or
transaction referred to in clause 10.1(b),

 

and is not liable to account to any other person for any profits or benefits
(including, without limitation, bank charges, commission, exchange, brokerage
and fees) derived in connection with any such contract or transaction.

 

10.2                           Issuer’s Obligation

 

The Agent shall not be responsible or in any way liable for the performance by
the Issuer of its obligations under any Transaction Document or for enforcement
of those obligations.

 

10.3                           Austraclear

 

The Agent shall not be responsible or in any way liable for the performance by
Austraclear of any of its obligations in connection with the Notes or for the
enforcement of those obligations.

 

10

--------------------------------------------------------------------------------


 

11                                  Liabilities and Indemnities

 

11.1                           Neither the Agent nor any of its officers,
employees or agents shall be liable for any act or omission under this agreement
except to the extent that the Agent, its officers, employees or agents are
guilty of negligence, wilful misconduct, fraud or breach of contract.  Neither
the Agent nor its officers, employees or agents shall be required to ascertain
whether any issuance or sale of Notes has been duly authorised or is in
compliance with any agreement to which the Issuer is a party (including without
limitation the Dealer Agreement), except this agreement.

 

11.2                           The Issuer takes sole responsibility and risk for
the standard of printing and all other aspects relating to the quality of the
Notes.

 

11.3                           The Issuer shall pay or reimburse the Agent on
demand for:

 

(a)                                  the reasonable costs, charges and expenses
of the Agent in connection with the negotiation, preparation, execution,
stamping, registration and completion of this agreement; and

 

(b)                                 the reasonable costs, charges and expenses
of the Agent in connection with any consent, approval, exercise of rights,
waiver, variation, release or discharge in accordance with this agreement; and

 

(c)                                  the costs, charges and expenses of the
Agent in connection with the enforcement, or preservation of any rights under
this agreement (including, without limitation, any expenses incurred in
retaining any independent consultant or other person to evaluate any matter of
reasonable concern and its administration costs in connection with those
events); and

 

(d)                                 Taxes, stamp duties, registration fees and
other duties and fines and penalties in respect of any of them, which may be
payable or determined to be payable in connection with this agreement or a
payment or receipt or any other transaction contemplated by this agreement,

 

including in each case, without limitation, legal costs and expenses on a full
indemnity basis.

 

11.4                           Issuer’s indemnity

 

Subject to clause 11.7, the Issuer indemnifies and holds harmless the Agent on
demand against any losses, liabilities, costs, expenses, claims, actions or
demands which the Agent may incur directly or indirectly or which may be made
against the Agent in connection with its appointment or the exercise of the
powers, discretions and authorities and performance of the duties of the Agent
under this deed (including those losses, liabilities, costs, expenses, claims,
actions or demands arising because of any payment or failure to make any payment
contemplated by this agreement or because of reliance in good faith on telephone
or facsimile instructions originating or purporting to originate from the
offices of the Issuer or to be given by an Officer of the Issuer) except to the
extent that any losses, liabilities, costs, expenses, claims, actions or demands
result from the Agent’s own negligence, fraud or wilful default under this deed
or from the negligence, fraud or wilful default of the Agent’s officers,
employees or agents.

 

11

--------------------------------------------------------------------------------


 

11.5                           Issuer’s control of defence

 

If any claim, action or demand is made against the Agent, in respect of which
indemnity may be sought from the Issuer under clause 11.4, the Agent must
promptly notify the Issuer in writing and the Issuer may assume the defence of
that claim, action or demand including the employment of legal advisers to whom
the Agent must have no reasonable objection, subject to the payment by the
Issuer of all expenses.

 

11.6                           Separate representation

 

The Agent may employ separate legal advisers in, and defend, or participate in
the defence of, any such action where the Issuer assumes responsibility under
clause 11.5, but the fees and expenses of those legal advisers must be borne by
the Agent unless the Issuer has failed to assume the defence and employ legal
advisers for that purpose.

 

11.7                           Limit on Issuer’s indemnity

 

The Issuer is not liable to indemnify the Agent for any settlement of any claim,
action or demand made without the consent of the Issuer.

 

11.8                           Agent’s indemnity

 

Subject to clause 11.11, the Agent indemnifies and holds harmless the Issuer on
demand against all losses, liabilities, costs, expenses, claims, actions or
demands which the Issuer may incur directly or indirectly or which may be made
against the Issuer in connection with the Agent’s breach of its obligations
under this deed or any negligence, wilful default or fraud of the Agent in the
performance of its duties under this deed except to the extent that any losses,
liabilities, costs, expenses, claims, actions or demands result from the
Issuer’s own negligence, fraud or wilful default or from the negligence, fraud
or wilful default of the Issuer’s officer, employees or agents.

 

11.9                           Agent’s control of defence

 

If any claim, action or demand is made against the Issuer, in respect of which
indemnity may be sought from the Agent under clause 11.8, the Issuer must
promptly notify the Agent in writing and the Agent may assume the defence to
that claim, action or demand including the employment of legal advisers to whom
the Issuer must have no reasonable objection, subject to the payment by the
Agent of all expenses.

 

11.10                     Separate representation

 

The Issuer may employ separate legal advisers in, and defend, or participate in
the defence of, any such action where the Agent assumes responsibility under
clause 11.9, but the fees and expenses of those legal advisers must be borne by
the Issuer unless the Agent has failed to assume the defence and employ legal
advisers for that purpose.

 

11.11                     Limit on Agent’s indemnity

 

The Agent is not liable to indemnify the Issuer for any settlement of any claim,
action or demand made without the consent of the Agent.

 

12

--------------------------------------------------------------------------------


 

12                                  Fees

 

The Issuer shall pay to the Agent the fees set out in a letter dated on or
around today’s date between the Issuer and the Agent.

 

13                                  Notices

 

13.1                           Any notice or other communication including, but
not limited to, any request, demand, consent or approval, to or by a party to
any Transaction Document:

 

(a)                                  must be in legible writing and in English
addressed as shown below:

 

(1)                                  if to the Issuer:

 

Address:                                               Ecolab Inc.

N/6 Ecolab Centre

370 North Wabasha Street

Saint Paul Minnesota 55102 USA

 

Attention:                                         Manager, Corporate Finance

 

Facsimile:                                            0011 1 612 293 2379;

 

with a copy to:

 

Address:                                               Ecolab Pty Ltd

6 Hudson Avenue

Castle Hill NSW 2154

 

Attention:                                         Finance Director

 

Facsimile:                                            (02) 9899 3105:

 

(2)                                  if to the Agent:

 

Address:                                               Level 3

39 Hunter Street

SYDNEY NSW 2000

 

Attention:                                         Manager, Securitisation

 

Facsimile:                                            9221 7870,

 

or as specified to the sender by any party by notice;

 

(b)                                 where the sender is a company, must be
signed by an Officer or under the common seal of the sender;

 

(c)                                  is regarded as being given by the sender
and received by the addressee:

 

(1)                                  if by delivery in person, when delivered to
the addressee;

 

(2)                                  if by post, 3 Business Days (or 5 Business
Days if addressed to another country) from and including the date of postage/on
delivery to the addressee; or

 

(3)                                  if by facsimile transmission, on production
of a facsimile transmission report from the machine from which the facsimile was
sent confirming that the facsimile has been sent in its entirety to the
facsimile number of the intended recipient,

 

13

--------------------------------------------------------------------------------


 

but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00 pm (addressee’s time) it is regarded as received at 9.00 am on the
following Business Day; and

 

(d)                                 can be relied upon by the addressee and the
addressee is not liable to any other person for any consequences of that
reliance if the addressee believes it to be genuine, correct and authorised by
the sender.

 

13.2                           In clause 13.1, a reference to an addressee
includes a reference to an addressee’s Officers, agents or employees or any
person reasonably believed by the sender to be an Officer, agent or employee of
the addressee.

 

14                                  Assignment

 

No party to this agreement may assign its rights under this agreement unless
agreed to in writing by all parties which consent must not be unreasonably
withheld.

 

15                                  Miscellaneous

 

15.1                           A certificate signed by the Agent or its
solicitors about a sum payable to the Agent in connection with this agreement is
prima facie evidence of the amount stated in it.

 

15.2                           The Agent may exercise a right, power or remedy
at its discretion, and separately or concurrently with another right, power or
remedy. A single or partial exercise of a right, power or remedy by the Agent
does not prevent a further exercise of that or of any other right, power or
remedy. Failure by the Agent to exercise or delay in exercising a right, power
or remedy does not prevent its exercise.

 

15.3                           A provision of or a right created under this
agreement may not be waived or varied except in writing.

 

15.4                           Any present or future legislation which operates
to vary an obligation, right, power or remedy of a person in connection with
this agreement is excluded except to the extent that its exclusions prohibited
or rendered ineffective by law.

 

15.5                           The Agent may give conditionally or
unconditionally or withhold its approval or consent in its absolute discretion
unless this agreement expressly provides otherwise.

 

15.6                           The rights, powers and remedies provided in this
agreement are cumulative with and not exclusive of the rights, powers or
remedies provided by law independently of this agreement.

 

15.7                           Each indemnity in this agreement is separate and
independent from the other obligations of the Issuer and the Agent and survives
termination of this agreement or termination of the Agent’s appointment as
Agent.

 

15.8                           Time is of the essence of this agreement in
respect of an obligation to pay money.

 

16                                  Governing Law, Jurisdiction and Service of
Process

 

16.1                           The agreement is governed by the law in force in
the Australian Capital Territory.

 

14

--------------------------------------------------------------------------------


 

16.2                           Each party irrevocably and unconditionally
submits to the non-exclusive jurisdiction of the courts of the Australian
Capital Territory and courts of appeal from them. Each party waives any right it
has to object to an action being brought in those courts, to claim that the
action has been brought in an inconvenient forum, or to claim that those courts
do not have jurisdiction.

 

16.3                           Without preventing any other mode of service, any
document in an action (including, without limitation, any writ of summons or
other originating process or any third or other party notice) may be served on
any party by being delivered to or left for that party at its address for
service of notices under part 12.

 

17                                  Counterparts

 

The agreement may consist of a number of counterparts and the counterparts taken
together constitute one and the same instrument.

 

15

--------------------------------------------------------------------------------


 

Schedule 1 - Form of Note

 

[Front of Promissory Note]

 

Serial No:

 

 

 

Issue Date:

 

 

 

Maturity Date:

 

 

Ecolab Finance Pty Limited

ACN [                 ]

[                 ]

[                 ]

[                 ]

Sydney NSW 2000

AUSTRALIA

 

promises to pay the bearer the sum of

 

 

on the                                 day
of                                               19               fixed upon
presentation and surrender of this Promissory Note.

 

This Promissory Note may have the benefit of a Deed of Guarantee and Negative
Pledge by Ecolab Inc. dated          July 1998.

 

Payable at the offices of: [            ]

 

at the following address: [            ]

 

For and on behalf of Ecolab Finance Pty Limited

 

 

 

 

Authorised Officer or Attorney

 

16

--------------------------------------------------------------------------------


 

[On reverse of Note]

 

The undersigned acknowledges that this Promissory Note was surrendered for
payment on and payment was received in full.

 

 

For and on behalf of:

 

 

 

Full Name

 

 

Address

 

 

 

 

 

 

Authorised Signatory

 

 

Tax File Number (Optional)

 

17

--------------------------------------------------------------------------------


 

Schedule 2 - Offices of Issuing and Paying Agent

 

Perpetual Trustee Company Limited

Level 3

39 Hunter Street

Sydney NSW 2000

 

Attention:

 

Manager, Securitisation

Telephone:

 

9229 9000

Fax:

 

9221 7870

 

18

--------------------------------------------------------------------------------


 

Executed as an agreement in Canberra:

 

 

Signed for

Ecolab Finance Pty Limited

by its attorney in the presence of:

 

/s/ Rachael Lewis

 

/s/ Thomas Francis Meagher

Witness

 

Attorney

RACHAEL LEWIS
Solicitor, A.C.T.

 

THOMAS FRANCIS MEAGHER
SOLICITOR

Name (please print)

 

Name (please print)

 

Signed for

Perpetual Trustee Company Limited

by its attorney in the presence of:

 

/s/ Vanessa Bond

 

/s/ Timothy Castle

Witness

 

Attorney

VANESSA BOND

 

TIMOTHY CASTLE

Name (please print)

 

Name (please print)

 

19

--------------------------------------------------------------------------------